1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    HANNAH R. LABAREE, #294338
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
5    Attorney for Defendant
     GUILLERMO JOSE LEON RAMIREZ
6
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                       )   Case No. 2:19-cr-0011 JAM
                                                     )            2:19-cr-0012 MCE
11                  Plaintiff,                       )
                                                     )   UNOPPOSED MOTION AND [PROPOSED]
12   vs.                                             )   ORDER FOR TEMPORARY MODIFICATION OF
                                                     )   CONDITIONS OF PRETRIAL RELEASE
13   GUILLERMO JOSE LEON RAMIREZ,                    )
                                                     )   Hon. Edmund F. Brennan
14                  Defendant.                       )
                                                     )
15                                                   )
16           The defendant, GUILLERMO JOSE LEON RAMIREZ, is currently on pretrial release in
17   this district. He has cosigned a bond along with his brother, Aurelio Leon Ramirez, secured by
18   all the equity in his brother’s home. See CR 7 in 2:19-cr-011 JAM. Mr. Ramirez resides in
19   Oroville, California.
20           Mr. Ramirez is charged in 2:19-cr-0011 JAM with one violation of 18 U.S.C. § 922(g)
21   (felon in possession of ammunition), and in 2:19-cr-0012 MCE with violations of 21 U.S.C. §§
22   846, 841(a)(1) (conspiracy to distribute and to possess with intent to distribute fentanyl) (Count
23   1), and 21 U.S.C. § 841(a)(1) (distribution of fentanyl) (Counts 2 and 3). See CR 17 in 2:19-cr-
24   11 JAM, and see CR 27 in 2:19-cr-12 MCE. He entered a guilty plea on October 10, 2019, and
25   is scheduled for judgment and sentencing on May 14, 2020.
26           Mr. Ramirez, through Assistant Federal Defender, Hannah R. Labaree, hereby moves that
27   Defendant’s Conditions of Release be temporarily amended to suspend conditions number 11
28   and 12 (location monitoring and hours of curfew) (CR 23 in 2:19-cr-11 JAM), on January 17 and

       Unopposed Motion for Temporary Modification
       of Terms of Pretrial Release
1    18, 2020, with all other conditions to remain in full force and effect.
2           Condition 12 currently requires that Mr. Ramirez remain inside his residence every day
3    from 9:00 P.M. to 6:00 A.M., and is enforced by Condition 11, which imposes on Mr. Ramirez
4    location monitoring. Defendant requests that special conditions 11 and 12 be temporarily
5    amended such that Mr. Ramirez not be subject to curfew or ankle monitoring on the nights of
6    January 17 and 18. The purpose is to allow Mr. Ramirez to travel to Bakersfield to visit a
7    nephew of his who is incarcerated at the Kern County Jail, located at 1415 Truxtun Ave,
8    Bakersfield, CA 93301. In order to comply with visiting hours, Mr. Ramirez will travel to
9    Bakersfield on the night of January 17 and spend Saturday night, January 18, in Bakersfield. He
10   will return to his home in Oroville, California, on January 19.
11          On January 15, 2019, Mr. Ramirez’ Pretrial Services Officer indicated that Mr. Ramirez
12   is in compliance with his conditions of release. Pretrial Services is not opposed to the temporary
13   removal of the location monitoring and curfew conditions. The Assistant United States Attorney
14   does not oppose this request in light of the Pretrial Services Officer’s approval.
15          Therefore, Defendant respectfully requests that the above-described temporary
16   modification be made to Mr. Ramirez’ special conditions of pretrial release for the nights of
17   January 17 and 18.
18                                                  Respectfully submitted,
19   DATED: January 16, 2020                        HEATHER E. WILLIAMS
20                                                  Federal Defender
21
                                                    /s/ Hannah R. Labaree
22                                                  HANNAH R. LABAREE
                                                    Assistant Federal Defender
23                                                  Attorney for GUILLERMO JOSE LEON
                                                    RAMIREZ
24
25
26
27
28

      Unopposed Motion for Temporary Modification
      of Terms of Pretrial Release
1                                                   ORDER
2    GOOD CAUSE HAVING BEEN SHOWN, IT IS HEREBY ORDERED THAT Special
3    Condition of Release Numbers 11 and 12 for defendant, Guillermo Jose Leon Ramirez, imposing
4    location monitoring and setting his hours of curfew from 9 PM to 6 AM, be temporarily
5    suspended on January 17 and 18, 2020. These two conditions shall resume on the evening of
6    January 19, such that the curfew of 9:00 P.M. be re-imposed on January 19 (condition 12) and
7    enforced via location monitoring (condition 11). All other conditions of pretrial release shall
8    remain in force.
9
10   DATED: January 16, 2020

11                                                  __________________________________
                                                    HON. EDMUND F. BRENNAN
12                                                  United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Unopposed Motion for Temporary Modification
      of Terms of Pretrial Release
